Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action is in response to applicant’s response to restriction/election requirement filed on June 15, 2022, under which claims 1-12 are pending and under consideration and claims 13-19 are withdrawn from consideration.

Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2022.
Applicant’s election without traverse of claims 1-12 (Group I)  in the reply filed on June 15, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 7, it is unclear as to whether the term “the subject’s” in “the subject’s central blood volume” (which appears twice in each of these claims) refers to the subject recited in the phrase “receive a blood pressure waveform of a subject” or instead refers to the respective subjects denoted by the phrase “…waveforms recorded from a plurality of subjects.” 
For purposes of examination, “the subject’s” has been interpreted to be referring to the subjects denoted by the phrase “…waveforms recorded from a plurality of subjects.” If this is the intended meaning, applicant can overcome this part of the rejection by amending the first instance of “the subject’s central blood volume” to “respective blood volumes of the plurality of subjects” and amending the second instance of “the subject’s central blood volume” to “a blood volume of a respective subject of the plurality of subjects” or in another suitable manner that resolves the indefiniteness.
In claims 1 and 7, the phrase “the time the sample was recorded” is indefinite because: (1) the term “the time” lacks antecedent basis; and (2) the term “the sample” is unclear as to whether it refers to the “first sample” or instead refers to a sample denoted by the expression “each sample.” 
For purposes of examination, “the time” has been interpreted to have the meaning of “a time” and “the sample” has been interpreted to refer to a respective sample denoted by the expression “each sample.” This part of the rejection can be overcome by amending the above phrase to “a time at which the sample corresponding to the respective subject was collected” (assuming that the term “respective subject” is used according to the previous suggestion). 
Dependent claims 2-6 and 8-12 are also rejected for the same reasons, since these dependent claims incorporate the indefinite recitations of their parent claims without curing the deficiencies thereof.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grudic et al. (US 2012/0330117 A1) in view of Zhao et al., “Convolutional neural networks for time series classification,” in Journal of Systems Engineering and Electronics, vol. 28, no. 1, pp. 162-169, Feb. 2017 (“Zhao”).
As to claim 1, Mulligan teaches a system for estimating compensatory reserve, the system comprising:
at least one hardware processor that is programmed to: [[0013]: “a computer system (and/or a processor therein) to perform such operations.” [0090]: “a self-learning, prediction device can include a data input, a processor and an output. Memory can include application software that when executed can direct the processor to make a prediction from input data based on a predictive model.”] 
receive a blood pressure waveform of a subject; [[0014]: “monitoring, with one or more sensors, physiological data of a patient… Many different types of physiological data can be monitored and/or analyzed by various embodiments, including without limitation, blood pressure waveform data.” [0049]: “sensors…for obtaining physiological data from the subject. An exemplary sensor suite might include a Finometer sensor for obtaining a noninvasive continuous blood pressure waveform…sensors 105 might obtain, e.g., using one or more of the techniques described herein, continuous physiological waveform data, such as continuous blood pressure.” See also [0058].]
generate a first sample of the blood pressure waveform, [[0058]: “monitoring the one or more physical parameters might comprise receiving, e.g., from a physiological sensor, continuous waveform data, which can be sampled as necessary.” [0061]: “sampling waveform data (e.g., any of the data described herein and in the Related Applications, including without limitation arterial waveform data, such as continuous noninvasive blood pressure waveforms) for a specified period…. That sample is compared with a plurality of waveforms of reference data corresponding to different HDRI values…”] wherein the first sample comprises a time series of blood pressure values having a first duration; [[0061], as quoted above, teaches “sampling waveform data (e.g., … blood pressure waveforms) for a specified period.” That is, the waveform data is a time series of blood pressure values, since it is data that has been gathered sampled over a period of time, which corresponds to a first duration. Furthermore, as noted above, [0049], e.g., refers to the waveform data as “continuous blood pressure,” where “continuous” refers to the data gathered continuously over time.]
provide the sample as input to a trained [… (predictive model)], [[0084]: “FIG. 11 illustrates a method of employing such a self-learning predictive model (or machine learning) method 1100, according to some embodiments.”]
wherein the [… (predictive model)] was trained using samples […] from blood pressure waveforms recorded [[0087]: “A probabilistic predictive model ôk=Mk (Sk) is learned at block 1125… The method 1100 can learn the predictive models ôk=Mk (Sk) incrementally (block 1130) from data that contains example values of signals s1, . . . , sD, and the corresponding outcomes o1, . . . , oK. As the data become available, the method 1100 loops so that the data are added incrementally to the model for the same or different sets of signals.” Note that “learned” as described here corresponds to the limitation of “trained.” The “example values of signals” described here refer to data signals from the sensor, which include blood pressure waveforms, as described in [0085]: “…the data signals might correspond to the output of the sensors described above (which measure the types of waveform data described above, such as continuous, non-invasive blood pressure waveform data).”] from a plurality of subjects while decreasing the subject's central blood volume, [[0055]: “A number of physiological states can be modeled, and a number of different conditions can be imposed on test subjects as part of the model generation…In an exemplary case, LBNP data is collected from human subjects being exposed to progressively lower levels of LBNP, until hemodynamic decompensation, at which time LBNP is released and the subject recovers. Each level of LBNP represents an additional amount of blood loss.” See also [0057]: “data can be collected from a number of test subjects before, during, and after bleeding.”] and
wherein each sample was associated with a compensatory reserve metric based on a decrease of the subject's central blood volume at the time the sample was recorded; [As noted in the part of [0086] quoted above, the model is learned based on “example values of signals s1, . . . , sD, and the corresponding outcomes o1, . . . , oK.” Such outcomes are compensatory reserve metrics as described in [0086]: “the outcomes o being, in this case, past and/or future physiological states, such as HDRI, dehydration state, probability of bleeding, etc.” See also claim 41: “wherein each of the one or more outcomes ok represents a physiological state measurement.” Note that HDRI is the “hemodynamic reserve index” as described in [0030]-[0031] and is an alternate name for the CRI (compensatory reserve index). Therefore, the HDRI constitutes a compensatory reserve metric.] 
receive, from the trained [… (predictive model)], a first compensatory reserve metric based on the first sample; [[0059]: “estimating, with the computer system, a hemodynamic reserve of the patient, based on analysis of the physiological data (block 220).” [0061]: “deriving an estimate of HDRI in accordance with some embodiments.” The estimation uses the model described above, as described in [0084]: “the method 1100 can be used to generate a model for predicting and/or estimating various physiological parameters, such as HDRI, the probability that a patient is bleeding, a patient's dehydration state, and/or the like.”] and
cause information indicative of remaining compensatory reserve to be presented. [[0066]: “displaying data with a display device (block 240). Such data might include an estimate and/or prediction of the hemodynamic reserve of the patient and/or an estimate and/or prediction of the patient's dehydration state…” See also claim 1: “displaying, on a display device, an estimate of the hemodynamic reserve index of the patient”; see also [0075]: “such a ‘fuel gauge’ display (or other indicator of HDRI and/or different physiological parameters) can be incorporated in a more comprehensive user interface.”].
Grudic does not teach the limitation that the trained predictive model is specifically a “convolutional neural network (CNN)” and does not explicitly teach that the training samples are “samples of the first duration,” as recited in the instant claim.
Zhao, in an analogous art, teaches or suggests the above limitations. Zhao pertains to “convolutional neural networks for time series classification” (see title) and generally teaches that convolutional neural networks can be used for medical time series data (see § 1: “In medical science, the blood pressure or ECG classification can be used to help diagnosing cardiac disorders”). Zhao is considered to be in the same field of endeavor as the claimed invention, namely data processing using machine learning models.
In particularly, Zhao teaches a “convolutional neural network (CNN)” [§ 2, paragraph 1: “the basic CNN architecture and its training algorithm for time series classification are described.” Furthermore, as detailed in § 2.1, paragraphs 2-3, “Input layer has N × k neurons, where k denotes the variate number of input time series and N denotes the length of each univariate series” and that the model has “filter numbers m, convolution stride s and the size of filter k × l, where k denotes the variate number of the time series in the preceding layer and l denotes the length of filter.” Specifically, Zhao teaches a CNN in the form of a “1 dimensional CNN” which is the case where k = 1, i.e., the univariate case. See § 2.2; “The multivariate or univariate time series xt is given as input to the network, while the vector yt denotes the target output.”]. Furthermore, Zhao suggests the limitation that the training samples are “samples of the first duration” [§ 5: “the length of time series must be fixed during training and testing which is determined by the architecture of CNN.” See also § 4, which shows that the training and test set s have the same length. That is, Zhao teaches that the training and testing set, which are all time series, have the same length. Such is also apparently from the fact that the neural network has a fixed input size. Note that Grudic already teaches the limitation of “the first duration,” and that Zhao has been cited to teach the limitation that the input and the training data have the same duration. Here, Zhao teaches that the test set (analogous to the input in Grudic) and the training set have the same length, which is analogous to the concept of the “specified period” in Grudic. Accordingly, the teaching that the training data and the testing data have the same length would have suggested the instant limitation.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the references by modifying the system of Grudic such that the predictive model is a convolutional neural network (CNN) and such that the CNN was trained using samples of the first duration. The motivation would have been to use a known type of model that “can discover and extract the suitable internal structure to generate deep features of the input time series automatically by using convolution and pooling operations” (Zhao, abstract).

As to claim 2, the combination of Grudic and Zhao teaches the system of claim 1, wherein the first duration is in a range of 2 seconds to 30 seconds [Grudic, [0060] generally teaches that “the estimated/predicted hemodynamic reserve can be based on a fixed time history of monitoring the physiological data of the patient.” Paragraph [0061] of Grudic teaches that this fixed time history is “a specified period” of sampling. While [0061] gives the example of “32 heartbeats,”  paragraph [0044] also teaches the example of “30 seconds,” stating that: “HDRI estimates can be (i) based on a fixed time history of patient monitoring (for example a 30 second or 30 heart beat window).” Therefore, Gruidic teaches his limitation. ] 

As to claim 3. The system of claim 2, as set forth above. The further limitation of “wherein the first duration is 20 seconds,” while not explicitly disclosed by Grudic, would have been obvious under the principles that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP § 2144.05(II)(A) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955))) and “the presence of a known result-effective variable would be one…motivation for a person of ordinary skill in the art to experiment to reach another workable product or process” (MPEP § 2144.05(II)(B)). As noted in the rejection above, Grudic, [0061] teaches sampling “for a specified period” and [0044] teaches that “HDRI estimates can be (i) based on a fixed time history of patient monitoring (for example a 30 second or 30 heart beat window).” Therefore, Gruidic teaches that the duration of time, which may be measured in either an amount of seconds or number of heartbeats, is a result effective variable that determines the length of the input waveform. As such, the presence of a known result-effective variable was a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, and the instant limitation would have been obvious as a discovery of optimum or workable values by routine experimentation.

As to claim 4, the combination of Grudic and Zhao teaches the system of claim 1, wherein the trained CNN is a 1 dimensional CNN. [As noted in the rejection of claim 1, above, Zhao teaches a “1 dimensional CNN” in the case of k = 1, i.e., the univariate case. See § 2.2; “The multivariate or univariate time series xt is given as input to the network, while the vector yt denotes the target output.”]

As to claim 5, the combination of Grudic and Zhao teaches the system of claim 1, wherein the output layer of the trained CNN is a linear layer. [Zhao, § 2.2, equation (5) which teaches that the output layer shown in FIG. 1 is a linear layer, since output of the layer is a combination of multiplication/addition operations.] 
 
As to claim 6, the combination of Grudic and Zhao teaches the system of claim 1, wherein the blood pressure waveforms recorded from the plurality of subjects were recorded while varying amounts of negative pressure were applied to each subject's lower body. [Grudic, [0055]: “For example, in some cases, one or more test subjects might be subjected to LBNP. In an exemplary case, LBNP data is collected from human subjects being exposed to progressively lower levels of LBNP, until hemodynamic decompensation, at which time LBNP is released and the subject recovers. Each level of LBNP represents an additional amount of blood loss.” Note that LBNP stands for “Lower body negative pressure (LBNP)” (see [0034]).]

	As to claims 7-12, these claims are directed to methods that include operations that are the same or substantially the same as the operations recited in claims 1-6, respectively. Therefore, the rejections made to claims 1-6 are applied to claims 7-12, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references depict the state of the art.
Mulligan et al, US 11,382,571 B2 teaches that “HDRI” is synonymous with “CRI” (See col. 5, lines 31-35: “a patient's compensatory reserve index (‘CRI,’ also referred to…as a Cardiac Reserve Index or Hemodynamic Reserve Index (‘HDRI’), all of which should be considered equivalent terms).” 
Kiranyaz et al., US 2018/0032689 A1 teaches the use of 1D CNNs for medical data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124